Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Britthaven of Chapel Hill, ) Date: April 24, 2009

(CCN: 34-5334) )
)
Petitioner, )
)

-V.- ) Docket No. C-08-327

) Decision No. CR1942
Centers for Medicare & Medicaid )
Services. )
)

DECISION

Petitioner, Britthaven of Chapel Hill (Petitioner or facility), is a long term care facility
located in Chapel Hill, North Carolina, that participates in the Medicare program. One of
its residents ended up in the hospital with unexplained fractures of both knees. During its
investigation of the injuries, the facility learned that, two weeks earlier, a nurse aide
ignored instructions that the resident be transferred only by means of a Viking Lift.
Instead, he lifted her manually which, in the views of the facility investigators, likely
caused her injuries.

The facility reported the injuries to the North Carolina Department of Health and Human
Services (State Agency), and, following a complaint investigation and surveys completed
October 19 and November 29, 2007, the Centers for Medicare & Medicaid Services
(CMS) determined that the facility was not in substantial compliance with Medicare
requirements, and that its deficiencies posed immediate jeopardy to resident health and
safety. Petitioner here challenges those determinations.

I conclude that, from September 30, 2007, through January 1, 2008, the facility was not
in substantial compliance with Medicare requirements governing quality of care (42
C.F.R. § 483.25) and accident prevention (42 C.F.R. § 483.25(h)), and that, from
September 30 through November 28, 2007, its deficiencies posed immediate jeopardy to
resident health and safety. I also affirm as reasonable the civil money penalties (CMPs)
imposed: $3550 per day for the 60-day period of immediate jeopardy ($213,000), and
$100 per day for the 34-day period of substantial noncompliance that was not immediate
jeopardy ($3400).

I. Background

The Social Security Act (Act) sets forth requirements for nursing facility participation in
the Medicare program, and authorizes the Secretary of Health and Human Services to
promulgate regulations implementing those statutory provisions. Act, section 1819. The
Secretary’s regulations are found at 42 C.F.R. Part 483. To participate in the Medicare
program, a nursing facility must maintain substantial compliance with program
requirements. To be in substantial compliance, a facility’s deficiencies may pose no
greater risk to resident health and safety than “the potential for causing minimal harm.”
42 CFR. § 488.301.

The Secretary contracts with state survey agencies to conduct periodic surveys to
determine whether skilled nursing facilities are in substantial compliance. Act, section
1864(a); 42 C.F.R. § 488.20. The regulations require that each facility be surveyed once
every twelve months, and more often, if necessary, to ensure that identified deficiencies
are corrected. Act, section 1819(g)(2)(A); 42 C.F.R. §§ 488.20(a), 499.308.

Here, following surveys completed October 19 and November 29, 2007, CMS
determined that the facility was not in substantial compliance with Medicare participation
requirements, specifically, 42 C.F.R. § 483.25 (Tag F309 — quality of care) and 42 C.F.R.
§ 483.25(h) (Tag F323 — accident prevention). CMS also determined that the facility’s
deficiencies posed immediate jeopardy to resident health and safety. CMS subsequently
determined that the immediate jeopardy abated effective November 29, 2007, and that the
facility returned to substantial compliance on January 2, 2008. CMS Exs. 1, 2.

CMS has imposed against the facility a CMP of $3550 per day for the period of
immediate jeopardy (60 days X $3550 = $213,000) and $100 per day for the period of
substantial noncompliance that was not immediate jeopardy (34 days X $100 = $3400).

The parties agree that this matter may be decided based on the written record, without an
in-person hearing. Waiver of Oral Hearing (October 10, 2008); P. Cl. Br. at 2. Ihave
admitted into evidence CMS Exhibits (Exs.) 1-19, Petitioner’s Exhibits (P. Exs.) 1-11, P.
Ex. 12, pages 64-71, and P. Exs. 14-16. CMS objected to the relevance of P. Ex. 13, the
conclusions of the state’s informal dispute resolution (IDR) panel, and to portions of P.
Ex. 12, materials from the IDR proceedings. Petitioner conceded that, since my review is
de novo, P. Ex. 13 would be irrelevant, and the parties agreed on which portion of P. Ex.
12 would be admitted. See, Pre-hearing Conference Order (October 1, 2008); 42 C.F.R.
§ 498.50(b) (parties have 10 days to file objections to the pre-hearing order).

Nevertheless, in its subsequent submissions, Petitioner appears to have changed its
position. Without citing to any portion of the excluded documents, Petitioner argues that
the IDR determination “‘is the final decision in this case.” P. Reply at 5; see, Discussion,
below.

The parties have filed initial briefs (CMS Br.; P. Br.),' closing briefs (CMS Cl. Br.; P. Cl.
Br.),” and reply briefs (CMS Reply; P. Reply).

II. Issues
The issues before me are:

e Whether, from September 30, 2007, through January 1, 2008, the facility was in
substantial compliance with Medicare participation requirements, specifically 42
C.F.R. § 483.25 and 42 C.F.R. § 483.25(h);

e If the facility was not in substantial compliance from September 30 through
November 28, 2007, did its deficiencies then pose immediate jeopardy to resident
health and safety?

and

e If Petitioner was not in substantial compliance, were the penalties imposed —
$3550 per day for the period of immediate jeopardy and $100 per day for the
period of substantial noncompliance that was not immediate jeopardy —
reasonable?

' The parties titled these initial briefs “CMS’s Prehearing Brief’ (submitted July 14,
2008), and “Petitioner’s Prehearing Brief” (submitted August 13, 2008).

> The parties titled these closing briefs “CMS’s Brief in Support of CMS’ Enforcement
Action” (submitted November 21, 2008) and “Petitioner’s Opening Brief’ (submitted
November 21, 2008).

* The parties titled these reply briefs “CMS’s Reply Brief in Support of Enforcement
Action” (submitted December 19, 2008) and “Petitioner’s Response Brief” (submitted
December 19, 2008).
II. Discussion

A, The facility was not in substantial compliance with 42 C.F.R.

§§ 483.25 and 483.25(h) because staff did not follow the resident care plan
instructions for transfers, did not timely report an inappropriate transfer, did not
adequately address Resident 12’s (R12) increased pain, bruising, and abnormal
blood test results, and delayed investigation of those changes in R12’s condition.

Under the statute and the “quality of care” regulation, each resident must receive, and the
facility must provide, the necessary care and services to allow a resident to attain or
maintain the highest practicable physical, mental, and psychosocial well-being, in
accordance with the resident’s comprehensive assessment and plan of care. Act, section
1819(b); 42 C.F.R. § 483.25. The regulation also requires that the facility “take
reasonable steps to ensure that a resident receives the supervision and assistance devices
designed to meet his assessed needs and to mitigate foreseeable risks of harm from
accidents.” Guardian Health Care Center, DAB No. 1943, at 18 (2004) (citing 42 C.F.R.
§ 483.25(h)(2)). The facility must anticipate what accidents might befall a resident and
take steps to prevent them.

A facility is permitted the flexibility to choose the
methods it uses to prevent accidents, but the chosen
methods must constitute an “adequate” level of
supervision under all the circumstances.

Windsor Health Care Center, DAB No. 1902, at 5 (2003).

The deficiencies cited in this case center around R12.’ At the time of the surveys, R12
was a 95-year-old woman suffering from alzheimers dementia, osteoarthritis,
osteoporosis of the spine, and scoliosis. She had histories of compression fractures of her
thoracic spine, and fractures of her right hip and upper left arm. CMS Ex. 4, at 1, 2; P.
Ex. 10, at 1, 2. Because she was not ambulatory and had fallen in the past, she was
identified as at risk for falls. To prevent falls, her care plan called for use of a Viking Lift
for transfers. CMS Ex. 4, at 172, 178, 188, 192; P. Ex. 10 at 13, 19.° A “resident care
guide” for R12 directed staff to transfer her by means of a Viking mechanical lift. P. Ex.
12, at 64.

+ R12 is referred to as Resident 15 in the October 19 survey documents.

* R12’s care plan also called for use of the Viking Lift as an approach for preventing
skin breakdown. CMS Ex. 4, at 170-171, 176; P. Ex. 10, at 11, 17-18.
Notwithstanding these straight forward instructions, on September 30, 2007, Certified
Nurse Aide (CNA) Mack Jones manually lifted R12 from her chair, “picked her up under
her arms and legs,” and put her into bed. During the transfer, R12 screamed and
scratched him. CNA Jones reported the scratches to an unidentified nurse, but he
apparently did not report the inappropriate transfer. P. Ex. 11, at 11, 16, 17, 20, 29. In
any event, facility managers did not learn about the incident until two weeks later, when
they investigated R12’s fractures of unknown origin.

When facility management eventually learned about the inappropriate transfer, its
investigators concluded that the September 30 incident resulted in significant injuries to
the resident — bilateral knee fractures — which went undetected and untreated for two
weeks. P. Ex. 11, at 10-11, 32-33. Petitioner now challenges its own investigators’
conclusions and claims that the improper transfer did not cause R12 any actual harm.

Whether the improper transfer caused R12’s fractures may be debatable, but compelling
evidence establishes that, at a minimum, CNA Jones’ actions caused the resident
significant bruising and increased pain.

First, much evidence supports CMS’s position that, prior to the September 30 incident,
pain was not a significant problem for R12. Two isolated entries describe aggressive or
angry behavior — a note dated September 21, 2007, and a September 27, 2007 entry
(inexplicably separate from the nurses’ and all other notes) indicating that R12 had a skin
tear on her right forearm, that she has intermittently refused to eat, and that she became
angry, and would grab and bite when agitated. But no one suggested that pain underlay
these behaviors. She was not assessed for pain; no pain medications were ordered or
administered. Instead, she was prescribed the anti-anxiety medication, Ativan, as needed.
CMS Ex. 4, at 46, 49.

Further, R12’s medical records consistently indicate that, notwithstanding her
longstanding diagnoses of osteoporosis and osteoarthritis, she was not in any significant
pain prior to the September 30 incident:

e Her most recent assessments (February 2007, May 2007, August 2007) indicate no
pain. CMS Ex. 4, at 209, 215, 220; P. Ex. 10, at 6.

e Her care plan does not identify pain as a problem. See, CMS Ex. 4, at 169-200.

e Her medication orders for September 2007 do not include medications for pain;
she was not even administered any Tylenol until October 1, and an order for
Roxanol (morphine) “for pain” was not added until October 13. CMS Ex. 4, at 87-
91, 92, 93.
e A physician’s progress note, dated January 8, 2007, says “no complaints of pain,”
(CMS Ex. 4, at 18) and nothing in subsequent notes, dated January 17, April 17,
April 20, and June 18, 2007, suggests that R12 was experiencing any pain. CMS
Ex. 4, at 19-22.

e Until October, the nurses’ notes do not mention any complaints of pain. In fact,
the opposite is true. To the extent that the notes say anything about the issue, they
repeatedly report that R12 displays no signs or symptoms of pain, discomfort, or
distress. See, e.g. CMS Ex. 4, at 39, 40, 41, 44, 45 (nursing notes dated January
16, February 2, February 19, March 8, March 15, April 22, May 6, May 10, May
11, May 12, May 13, August 3, August 4, August 23, August 29, and August 30,
2007).

Immediately following the September 30 incident, however, R12’s increased pain is well
documented. CNA J. Alston regularly cared for R12 during the night shift. See, CMS
Ex. 4, at 237-246. CNA Alston later told facility investigators that, when she worked the
11 p.m. to 7 a.m. shift on the night of September 29, the resident was fine. The following
night, however (September 30), the resident cried when she attempted to provide care.
CNA Alston notified the charge nurse of the change in the resident’s condition. CMS
Ex. 12.

Nurses’ notes written at 8:55 a.m. on October | — the morning after the incident —
describe R12 as “yelling,” with three dark purple bruises on her right arm. CMS Ex. 4, at
46; P. Ex. 10, at 23. Notes written that same day by the physician’s assistant (PA)
describe skin bruising on R12’s upper limb, left face and right neck, “etiology unknown.”
The PA ordered a complete blood count and liver function test, apparently to see if a
hematological problem explained the bruising. The note also refers to a need for pain
management, which the PA attributes to osteoarthritis. CMS Ex. 4, at 23; P. Ex. 10, at
26; see, CMS Ex. 18, at 10 (Levy Decl. § 46). At 7:00 p.m., nearly 24 hours after she
began showing symptoms of pain, staff administered Tylenol, and, on October 2, Tylenol
“as needed for pain” was added to R12’s standing drug orders. CMS Ex. 4, at 92, 93.

Nurses’ notes from the early morning hours of October 2 again describe R12’s yelling,
and say that the yelling increases when the resident is turned in bed. CMS Ex. 4, at 47; P.
Ex. 10, at 24. She was given Tylenol for pain. CMS Ex. 4, at 47. Later in the day, her
physician ordered a Duragesic Transdermal patch for pain.° CMS Ex. 4, at 47. Licensed
Practical Nurse (LPN) Denise Bass confirmed to the facility investigators that, on

° A Duragesic patch slowly delivers, through the skin, the opiod pain medication
fentanyl. The patch is effective for up to three days (72 hours). CMS Ex. 18, at 7-8
(Levy Decl. § 35).
October 2, R12 was in a great deal of pain. The PA evaluated her, and ordered a
Duragesic patch “which was effective.” CMS Ex. 13, at 1; P. Ex. 11, at 14.

A note dated October 2, 2007, says that a nurse “evaluated” R12 for pain in her legs,
although the note records only temperature, pulse and respiration, providing no
information about any pain assessment. The note indicates that the physician was not
notified about R12’s complaints of pain. CMS Ex. 4, at 6. On the same day, a nurse told
R12’s daughter about R12’s “interaction [with] CNA on 9/30/07.” Presumably, the note
means that staff told her about R12’s scratching CNA Jones, but not CNA Jones’
mishandling of the resident (which apparently had not been reported at this point).
According to the note, R12’s daughter opined that her mother’s recent agitation could
have been a response to pain from her history of osteoporosis. Of course, when she
expressed this opinion, R12’s daughter did not know that her mother had been
mishandled. CMS Ex. 4, at 49.

Staff drew R12’s blood on October 2, and the testing lab delivered the results on the
following day. R12’s previously normal hemoglobin and hematocrit levels were low, at
9.2 (normal range is 11.5-15.0) and 27.7 (normal range is 34.0-44.0) respectively. CMS
Ex. 4, at 13; see also, CMS Ex. 4, at 10.7 CMS’s witness, Roger N. Levy, M.D., is a
Board-Certified orthopedic surgeon who is a Professor of Orthopedics at Mount Sinai
School of Medicine and Chief of Arthritis Surgery at Mount Sinai Hospital in New York.
CMS Ex. 18, at 1 (Levy Decl. ff 2, 3, 4); CMS Ex. 19, at 2. Dr. Levy points out that
these blood levels are consistent with acute blood loss; femur fractures can cause acute
blood loss. But nothing suggests that anyone followed up on this lab report or otherwise
used it to assess “what was going on with Resident 12.” See, CMS Ex. 18, at 10 (Levy
Decl. §§ 46, 47).

Nurses notes dated October 4 again describe R12 as “screaming while changing
position.” She was “medicated for pain,” apparently given Tylenol 650 mg. (in addition
to the Duragesic patch), which her medication administration record (MAR) indicates
was “ineffective.” CMS Ex. 4, at 33, 47-48, 94; P. Ex. 10, at24. LPN Bass later told
facility investigators that, at this time, R12 had bruises on both arms. CMS Ex. 13, at 1;
P. Ex. 11, at 14.

7 Hemoglobin is the protein molecule in red blood cells. A low hemoglobin level
(anemia) may be caused by blood loss (e.g., from traumatic injury, bleeding colon, or
stomach ulcer), nutritional deficiency, suppression by drugs, or certain illnesses.
Hematocrit measures how much space in the blood is occupied by red blood cells. Low
hematocrit levels may indicate, (among other conditions) excessive bleeding, liver
disease, or cancerous bone marrow. Dorland’s Medical Dictionary, 804 (27" ed. 1988).
Remarkably, aside from a short note dated October 11, the nurses’ notes skip from
October 4 to October 13. However, during that time, R12’s Duragesic patch was in
place, and was replaced every three days (October 2, October 5, October 8, and October
11). In addition, staff administered Tylenol 650 mg. on October 5 and October 11. CMS

Ex. 4, at 93-948

The 11:00 a.m. October 11 nurses’ note describes the resident as “quiet,” says that she
refused her morning medications, ate half of her breakfast and was out of bed in a
gerichair. CMS Ex. 4, at 48. However, LPN Bass later told the facility investigators that,
on October 11, R12 had dark bruising on both legs. CMS Ex. 13, at 1-2; P. Ex. 11, at
14-15.

CNA Wilhelmina Thompson told the facility investigators that, when she went in to help
R12 with her morning care on October 13, she noticed bruises on her legs and swelling
around her knees. She asked the charge nurse, Sheila Paul, about it, who said that she
was aware of the problems and suggested they were caused by arthritis. Nurse Paul also
described R12 as “very combative with swinging and kicking.” P. Ex. 11, at 25, 26. The
nurses notes for October 13, 2007 describe R12 as “crying at times” and complaining of
pain while changing positions. The nurse also “noticed both knees swollen,” and notified
the PA, who ordered bilateral knee x-rays and bilateral venous doplar studies. CMS Ex.
4, at 7, 48; see also, CMS Ex. 4, at 24. X-rays taken that day showed acute fractures of
both knees. CMS Ex. 4, at 3, 4, 5.

At her daughter’s request, R12 was sent to the emergency room for evaluation and
treatment. CMS Ex. 4, at 48. Emergency Department notes describe her level of pain as
“severe ... worsened by movement” and “not relieved by anything.” CMS Ex. 5, at 16.
She was admitted to the hospital. Blood levels were taken, and her hemoglobin level was
down to 8.3; her hematocrit level was 26. Hospital staff administered two pints of blood
and those blood levels increased to normal, where they remained. Her physicians opined
“an acute rather than chronic blood loss.” CMS Ex. 5, at 11-12.

R12’s fractures were treated conservatively with bilateral immobilizing braces, to be
worn full time; her pain was treated aggressively. CMS Ex. 5, at 12-13.

* Inasmuch as the facility produced virtually no nursing notes during this period, I find
disingenuous, the statement from Bronda Burton Walker, R.N., Director of Regulatory
Affairs and Policy Implementation for the facility’s corporate offices, that “[n]ursing
notes for October 5, 2007 through October 12, 2007 do not indicate that the Resident
demonstrated any signs or symptoms indicative of fractures of the knees.” P. Ex. 14, at 3
(Walker Decl. § 10).
Regarding the cause of her injuries, the hospital discharge summary notes that: “Per
daughter, she has had bilateral leg pain for several weeks [without] definitive [diagnosis].
She had been treated as agitated . . . . Family is uncertain how [fractures] occurred, there
is concern for her having been dropped.” CMS Ex. 5, at 11. The summary also mentions
her history of osteoporosis, and suggests that it “may have contributed.” CMS Ex. 5, at
12. She was discharged to a different facility on October 17.

Following R12’s hospitalization, the facility reported her injuries to the State Agency.
Facility administrator David Krizmanich also reported that he, the facility’s director of
nursing (DON), Pam Bondan, and the facility’s Quality Assurance Nurse, Pam Caswell,
conducted an investigation, which they completed October 18 (CMS Ex. 6, at 3) or
October 19 (CMS Ex. 6, at 5). Allegation reports, dated October 18 and 19, 2007, signed
by Administrator Krizmanich, say that the resident “was transferred from chair to bed
using inappropriate technique resulting in injuries to the resident. Resident has bilateral
knee fractures.” Administrator Krizmanich also reported that CNA Jones was
disciplined. He and other nursing assistants were retrained on transfers during an
inservice training. CMS Ex. 6, at 2, 3; P. Ex. 11, at 32-33; see also, P. Ex. 11, at 10-11.
In a puzzling inconsistency, Administrator Krizmanich writes that “resident was sent to
hospital for immediate treatment.” CMS Ex. 6, at 5. But he identifies the time of the
incident as 8:00 p.m. on September 30. CMS Ex. 6, at 2, 4. R12 was sent to the hospital
(at her daughter’s insistence) on October 14. CMS Ex. 5.

Without regard to whether R12 sustained her fractures on September 30, these largely
undisputed facts establish that the facility was not in substantial compliance with the
Medicare requirements governing quality of care and prevention of accidents. The
facility understood that safely transferring R12 required an assistive device — the Viking
mechanical lift — and it planned accordingly. Staff unfortunately did not follow the care
plan’s instructions, which put the resident at risk of injury.” The CNA then failed to
report his error, and any investigation of the incident was delayed by two weeks. Failure
to report and investigate an incident shows that the facility is not taking reasonable steps
to mitigate foreseeable risks of harm from accidents. Moreover, a facility’s failure to
document, report, or investigate an incident undercuts reliance on facility records as proof
that such incidents have not recurred. Century Care of Crystal Coast, DAB No. 2076
(2007), aff'd, Century Care of Crystal Coast v. Leavitt, No. 07-1491 (4" Cir., May 13,
2008).

In the meantime, as of October | (and likely the night of September 30), R12 showed
new symptoms: increasing pain, particularly when she was turned in bed, and bruising
on her upper arm, face, and neck. But the facility made virtually no effort to investigate
the causes of these symptoms. R12’s PA appropriately ordered a blood test, but then no

° I discuss below how such disregard of R12’s care plan was “likely to cause” serious
injury.
10

one followed up on the abnormal results. Finally, the facility was slow in addressing
R12’s symptoms of significant pain, waiting to administer any pain relief until almost a
full day after the onset of symptoms.

The facility thus did not insure that R12 received necessary care and services to allow her
to maintain her highest practicable physical, mental, and psychosocial well-being in
accordance with her assessment and plan of care. Nor did it take reasonable steps to
ensure that she received supervision and assistance devices designed to meet her assessed
needs and to mitigate foreseeable risks of harm from accidents. The facility was
therefore not in substantial compliance with 42 C.F.R. §§ 483.25 and 483.25(h)(2).

B. CMS’s finding of immediate jeopardy is not clearly erroneous.

I next consider whether CMS’s immediate jeopardy finding is “clearly erroneous.”
Immediate jeopardy exists if the facility’s noncompliance has caused or is likely to cause
“serious injury, harm, impairment, or death to a resident.” 42 C.F.R. § 488.301. CMS’s
determination as to the level of a facility’s noncompliance — which includes an
immediate jeopardy finding — must be upheld unless it is “clearly erroneous.” 42 C.F.R.
§ 498.60(c).

First, Petitioner makes much of the fact that, following the October complaint
investigation, the State Agency characterized the scope and severity of the facility’s
deficiencies at level G (an isolated instance of actual harm), but, based on essentially the
same findings, the State Agency subsequently changed its mind and recommended an
immediate jeopardy finding. CMS then adopted the immediate jeopardy finding. In this
de novo review, I am not so much concerned with the means by which CMS reached its
determination as with whether that determination is in accordance with the Act and
regulations. So long as the immediate jeopardy finding is not clearly erroneous, I must
uphold it, without regard to the federal/state deliberations that led to that ultimate
determination. See discussion infra § D, (CMS findings of noncompliance take
precedence.)

Next, Petitioner misapprehends the standard of review for an immediate jeopardy finding.
Relying on the Administrative Law Judge (ALJ) decision in Daughters of Miriam, DAB
CR1357 (2005), Petitioner argues that CMS failed to meet its burden of coming forward
with evidence sufficient to establish that the facility’s noncompliance posed immediate
jeopardy to resident health and safety. P. Cl. Br. at 12-13. In fact, the Departmental
Appeals Board reversed the ALJ decision in Daughters of Miriam, DAB No. 2067
(2007). The Board noted that the language of the regulation - CMS’s determination as to
the level of noncompliance must be upheld unless it is “clearly erroneous” — requires that
the ALJ and the Board presume that CMS’s determination is correct unless the facility
demonstrates that the determination is clearly erroneous. To hold otherwise “would
effectively eviscerate the review limitation in [42 C.F.R. §] 489.60(c)(2).” Daughters of

11

Miriam, DAB No. 2067, at 7; see also Liberty Commons Nursing and Rehab Center —
Johnston, DAB No. 2031 (2006), aff'd, Liberty Commons Nursing and Rehab Center —
Johnston, No. 07-1329, 2008 WL 2787675 (4" Cir. July 18, 2008). The facility is thus
charged with rebutting the presumption “with evidence and argument showing that the
harm or threatened harm did not meet any reasonable definition of ‘serious.”” Daughters
of Miriam, DAB No. 2067, at 9.

The Board has observed repeatedly that the “clearly erroneous” standard imposes on
facilities a “heavy burden” to show no immediate jeopardy. Determinations of
immediate jeopardy are sustained if CMS presents evidence “from which ‘[o]ne could
reasonably conclude’ that immediate jeopardy exists.” Barbourville Nursing Home,
DAB No. 1962, at 11 (2005) (quoting Florence Park Care Center, DAB No. 1931, at 27-
28 (2004)); Koester Pavilion, DAB No. 1750 (2000).

Applying this wrong standard, Petitioner argues that “no conclusive proof” establishes
that the inappropriate transfer of September 30 caused R12 any injury. P. Cl. Br. at 4; see
also P. Ex. 14, at 3 (Walker Decl. § 9) (“Review of documentation in the clinical record
of [R12] and review of current literature indicates that the date, time, or cause of [R12’s]
fractures cannot be determined with concise certainty.”) But if Petitioner is correct, it has
only itself to blame. The difficulties determining the cause of R12’s injuries are directly
attributable to facility failures to report and investigate timely the September 30 incident.
It should hardly benefit from its own failure to act appropriately.

Moreover, the reliable evidence and medical opinion suggest that it is more likely than
not that CNA Jones’ mishandling of the resident caused her injuries. Petitioner offers no
actual medical evidence or opinion to show otherwise, but instead refers generally to the
conclusions made by the State IDR panel, that the bruising process and absence of new
bone growth suggested a more recent injury. P. Reply at 9-10. Petitioner also refers to
“new onset of symptoms of pain on October 13, 2007,” along with “the first indications
of physical trauma, swollen knee and bruising as described on October 11, 2007.” P.
Reply at 10. But these claims ignore the significant evidence of pain and trauma
described immediately after the September 30 incident, and discussed above.

CMS, on the other hand, points to the conclusions drawn by the facility’s own
investigators, none of whom offered any testimony retracting their conclusions. CMS
also observes that R12’s injuries undeniably occurred while the resident was under the
facility’s care, and that the facility has offered no other explanation for them. Dr. Levy
observes that the fractures occurred at the same time, and that R12 would not have
sustained them spontaneously, by moving around in her sleep, or through agitation.’

‘© Although referred to generally as knee fractures, Dr. Levy more precisely pinpoints
the breaks as “bilateral distal ’4 femur fractures.” CMS Ex. 18, at 1 (Levy Decl. { 6); see
also, CMS Ex. 4, at 3, 4, 5 (“fracture involving right supracondylar femur”).
12

CMS Ex. 18, at 1 (Levy Decl. 6, 7, 8, 9). He opines that, given her age, medical
condition, poor bone quality, and the location of her fractures, “it would be unusual to see
evidence of early bone healing response on an x-ray exam two weeks after her fractures
occurred.” CMS Ex. 18, at 3 (Levy Decl. 17). Further, when bones are fractured and
internal bleeding occurs, it takes time for the blood to work its way to the surface, where
it would look like bruising. “The fact that the staff first observed “bruising” on [R12]’s
legs as late as October 13” is [in Dr. Levy’s view] consistent with fractures which
occurred two weeks prior.” CMS Ex. 18, at 3 (Levy Decl. { 16).

But I need not even resolve this issue in order to sustain the immediate jeopardy finding.
Dr. Levy explains how manual transfer might have caused R12’s fractures: CNA Jones
might have placed his hands on her lower legs, and applied a straightening force to her
contracted knees that would have been transmitted to her distal femurs; she might have
slipped while in his arms, and, as her body weight dropped toward the bed, she acutely
flexed her knees, with leverage force applied to the distal ’4 of both femurs; she could
have fallen or the CNA could have dropped her on her knees. CMS Ex. 18, at 2-3 (Levy
Decl. §§ 12, 13, 14).

Thus, Dr. Levy credibly explains the dangers inherent in attempting to transfer R12
without using the Viking Lift. I need not find that any of these scenarios actually caused
R12’s fractures, in order to conclude that the CNA’s disregard of R12’s care plan was
likely to cause a serious injury. CMS’s finding of immediate jeopardy is therefore not
“clearly erroneous.”

C. The penalties imposed are reasonable.

I next consider whether the CMP is reasonable by applying the factors listed in 42 C.F.R.
§ 488.438(f): 1) the facility’s history of noncompliance; 2) the facility’s financial
condition; 3) factors specified in 42 C.F.R. § 488.404; and 4) the facility’s degree of
culpability, which includes neglect, indifference, or disregard for resident care, comfort
or safety. The absence of culpability is not a mitigating factor. The factors in 42 C.F.R.
§ 488.404 include: 1) the scope and severity of the deficiency; 2) the relationship of the
deficiency to other deficiencies resulting in noncompliance; and 3) the facility’s prior
history of noncompliance in general and specifically with reference to the cited
deficiencies.

In reaching a decision on the reasonableness of the CMP, I consider whether the evidence
supports a finding that the amount of the CMP is at a level reasonably related to an effort
to produce corrective action by a provider with the kind of deficiencies found, and in
light of the above factors. I am neither bound to defer to CMS’s factual assertions, nor
free to make a wholly independent choice of remedies without regard for CMS’s
discretion. Barn Hill Care Center, DAB No. 1848, at 21 (2002); Community Nursing
13

Home, DAB No. 1807, at 22 et seg. (2002); Emerald Oaks, DAB No. 1800, at 9 (2001);
CarePlex of Silver Spring, DAB No. 1638, at 8 (1999).

CMS has imposed a penalty of $3550 per day for the period of immediate jeopardy,
which is at the low end of the penalty range ($3050-$10,000). For the remaining period
of substantial noncompliance, CMS imposed a penalty of $100 per day, also at the low
end of the penalty range ($50-$3000). 42 C.F.R. § 488.438(a)(1).

CMS does not contend that the facility has a history of noncompliance that justifies a
higher CMP. Petitioner has not argued that its financial condition affects its ability to pay
the penalty. With respect to the remaining factors, I find that the facility is culpable for
its staff member disregarding his obligation to follow the resident’s care plan. I also find
deeply troubling the long delay in reporting and investigating the September 30 incident,
which seriously jeopardized the facility’s ability to conduct a meaningful investigation.
Further, the facility’s failure to follow up on R12’s abnormal blood test results shows
disregard for resident care, comfort, and safety. These factors alone are sufficient to
justify penalties significantly higher than the regulatory minimums."!

D. Where CMS and the state disagree, CMS’s findings of noncompliance
take precedence.

In addition to pursuing this appeal, Petitioner disputed the survey findings by means of
the state’s IDR process. 42 C.F.R. § 488.331. Apparently, the IDR panel eliminated
altogether CMS’s determination that the facility was not in substantial compliance with
the quality of care regulation (42 C.F.R. § 483.25), and lowered the scope and severity of
the accident prevention deficiency (42 C.F.R. § 483.25(h)) from immediate jeopardy to
level D (an isolated incident that caused no actual harm with the potential for more than
minimal harm). CMS obviously disagreed with the IDR determination, and, in letters
lated July 2, 2008, and July 11, 2008, notified Petitioner that it rejected the IDR decision,
and the state’s revised statement of deficiencies, and determined that both deficiencies
were properly cited at the immediate jeopardy level, and “for the sake of clarity” sent the
facility an additional copy of the statement of deficiencies upon which CMS based its
letermination. CMS Ex. 11, 14; see, CMS Ex. 1.

"Petitioner also complains that CMS rejected the State Agency’s recommendation to
impose a $5000 per instance CMP for each of the deficiencies cited. Again, I do not
concern myself with the deliberative process, nor the disagreements between CMS and
the State Agency (see discussion infra § D). Moreover, the facility may not appeal the
choice of remedy, including the factors considered by CMS or the State in selecting the
remedy. 42 C.F.R. §§ 488.408(g)(2); 498.3(d)(14) (choice of remedy is not an initial
determination and therefore not subject to review).
14

Petitioner now complains that CMS rejected the State Agency recommendations. Citing
the ALJ decision in Ridgely Care & Rehabilitation Center, DAB CR1258 (2004),
Petitioner claims that CMS cannot summarily reject the findings of the IDR panel. But
the ALJ in Ridgely was reacting to CMS’s total silence as to the IDR results. Only the
litigation position espoused by counsel in that case suggested any disagreement with the
IDR results. CMS presented no statement or other evidence establishing that it rejected
the IDR result. Here, in contrast, CMS has twice explicitly rejected the IDR result. I find
this more than sufficient to establish CMS’s position, and wholly compatible with the
Ridgely Care reasoning.

Moreover, governing law does not permit the State Agency’s finding of compliance to
override CMS’s finding of noncompliance. As the Board spelled out in Lake Mary
Health Care:

Ultimate responsibility for the interpretation and enforcement of federal
participation requirements lies with CMS, not with the state surveyors who
conduct surveys under an agreement with CMS. Any greater familiarity
that [the State Agency] may have with practices in [state] nursing homes
cannot override the expertise of federal regulators in the nationally-
applicable regulations involved in this matter. Federal law makes clear
that, in a situation such as that presented here, CMS’s finding of
noncompliance and imposition of remedies for a determination of
immediate jeopardy not only is legally permissible but must take
precedence over the state’s position. The statute and regulations
contemplate the possibility that state and federal findings and choice of
remedies may not always be in accord. Thus, section 1919(h)(6)(B) of the
[Social Security] Act provides that, in the case where CMS finds
noncompliance (but no immediate jeopardy) but the state makes no finding
of noncompliance, CMS may nevertheless “impose any remedies specified
in paragraph (3)(C)” which include civil money penalties up to $10,000 per
day. [footnote omitted] See also, §§ 1819(h)(2)(A) and 1919(g)(3)(A) of
the Act; 42 C.F.R. § 488.452(a)(2) (CMS findings of noncompliance take
precedence over state findings of noncompliance); 59 Fed. Reg. 56,116, at
56,129 (November 10, 1994). Where either CMS or the state finds
immediate jeopardy, section 1919(h)(5) of the Act provides that the entity
finding immediate jeopardy shall notify the other and take “immediate
action to remove the jeopardy and correct the deficiencies” by applying the
legal remedies available in immediate jeopardy situations.
15

We therefore find no merit to [the facility’s] arguments that [the
State Agency’s] findings on noncompliance or scope and severity
should have controlled here.

Lake Mary Health Care, DAB No. 2081, at 7 (2007).
IV. Conclusion

For the reasons discussed above, | find that, from September 30, 2007, through January 1,
2008, the facility was not in substantial compliance with Medicare requirements
governing quality of care (42 C.F.R. § 483.25) and accident prevention (42 C.F.R. §
483.25(h)), and that, from September 30 through November 28, 2007, its deficiencies
posed immediate jeopardy to resident health and safety.

I also affirm as reasonable the CMPs imposed: $3550 per day for the 60-day period of
immediate jeopardy ($213,000), and $100 per day for the 34-day period of substantial
noncompliance that was not immediate jeopardy ($3400).

/s/
Carolyn Cozad Hughes
Administrative Law Judge

2 T note also that, to reach its conclusion, the IDR panel applied the wrong standard,
holding “there was not concrete proof that the resident’s bilateral femur fractures of
10/14/07 were the direct result of the deficient practice of 9/30/07.” P. Reply at 6; see
discussion, above.
